

	

		III

		109th CONGRESS

		2d Session

		S. RES. 417

		IN THE SENATE OF THE UNITED STATES

		

			March 31, 2006

			Mr. Lautenberg (for

			 himself, Mrs. Dole,

			 Mr. Craig, Mr.

			 Akaka, Mr. Frist,

			 Ms. Stabenow, Ms. Mikulski, Mr.

			 Menendez, Ms. Landrieu,

			 Mr. Johnson, Mr. Biden, Mr.

			 Kerry, Mr. Kennedy,

			 Mrs. Feinstein, Mr. Durbin, Mr. Nelson of

			 Nebraska, Mr. Dorgan,

			 Mr. Salazar, Mr. Coleman, Mr.

			 Sununu, Ms. Murkowski,

			 Mr. Chafee, Mr.

			 Isakson, Mr. Inhofe,

			 Mr. Santorum, Mr. Schumer, Mrs.

			 Clinton, Ms. Snowe,

			 Mr. Chambliss, Mr. Burns, Mrs.

			 Hutchison, Mr. Gregg,

			 Mr. Crapo, Mr.

			 Voinovich, Mr. Vitter, and

			 Mr. Bingaman) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the National Association of State

		  Veterans Homes and the 119 State veterans homes providing long-term care to

		  veterans that are represented by that association for their contributions to

		  the health care of veterans and the health-care system of the

		  Nation.

	

	

		Whereas the National Association of State Veterans Homes

			 was established in 1954 by a group of administrators of State veterans homes to

			 represent the interests of those homes in a unified voice before Congress and

			 the executive branch;

		Whereas the National Association of State Veterans Homes

			 functions on an all-volunteer basis and focuses on endeavors that improve the

			 conditions of care furnished to veterans by State veterans homes, elevate and

			 monitor the qualifications for managers of such homes, and provide continuing

			 education standards for staff who provide care to veterans in such

			 homes;

		Whereas the National Association of State Veterans Homes

			 has been and continues to be in the forefront of developing and supporting new

			 methods and models for providing long-term care services to elderly veterans,

			 such as hospice care, respite care, Alzheimer's care, and adult day health

			 care;

		Whereas State veterans homes, which provide long-term care

			 to thousands of veterans, were established initially in the States of

			 Connecticut, Kansas, Ohio, and Maine in 1868 to house, feed, and care for

			 thousands of homeless, wounded, and permanently scarred Union soldiers and thus

			 have been in existence since before the establishment of the Department of

			 Veterans Affairs, the earlier Veterans' Administration, and its predecessor

			 agencies;

		Whereas in 1888 Congress authorized the Federal payment of

			 a daily allowance for the care of each former soldier or sailor in a State

			 home-hospital, an allowance that continues today in the form of a per diem

			 grant program administered by the Department of Veterans Affairs;

		Whereas the Department of Veterans Affairs further

			 participates in the care of veterans in State homes with a matching grant

			 program to support construction and major renovation projects to sustain those

			 homes and build towards sufficient levels of available, high-quality health

			 care;

		Whereas State veterans homes offer long-term services to

			 eligible veterans in need of such services on certification of the Department

			 of Veterans Affairs at 119 facilities in 47 States and the Commonwealth of

			 Puerto Rico;

		Whereas the States determine the allocation of nursing

			 home beds in individual State veterans home facilities, and establish the

			 eligibility of veterans and their dependents to occupy those beds, following

			 Federal guidelines;

		Whereas within the limits of their capacities, State

			 veterans homes provide care for more than 27,500 veterans each day, accounting

			 for more than 50 percent of the total national long-term care bed capacity for

			 veterans, thereby sharing the enormous responsibility of caring for veterans

			 with the Department of Veterans Affairs in an admirable partnership;

		Whereas State veterans homes provide quality care for

			 elderly and disabled veterans at an average daily cost that is significantly

			 less than nursing homes operated by the Department of Veterans Affairs;

		Whereas the number of elderly veterans, particularly those

			 over age 85, continues to rise, and the need for long-term care services for

			 those veterans will continue to rise in the coming years; and

		Whereas the Nation's State veterans homes continue to

			 achieve their purpose of improving and sustaining the health of elderly, sick,

			 and severely disabled veterans by assuring access to affordable nursing care in

			 settings that provide personal dignity to truly deserving veterans, often at

			 the end of lives spent in service to the Nation: Now, therefore, be it

		

	

		That the Senate—

			(1)honors the

			 National Association of State Veterans Homes and the 119 State veterans homes

			 providing long-term care to veterans that are represented by that association

			 for their significant contributions to the health care of veterans and to the

			 health care system of the Nation;

			(2)commends the

			 thousands of individuals who work in, or on behalf of, State veterans homes for

			 their contributions in caring for elderly and disabled veterans;

			(3)recognizes the

			 importance of the partnership between the States and the Department of Veterans

			 Affairs in providing long-term care to veterans; and

			(4)affirms the

			 support of Congress for continuation of the State homes program to address the

			 known and anticipated needs of the Nation's veterans for institutional

			 long-term care services.

			

